                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               October 03, 2018
                                                                                        David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                                 §
LISA GAYLE BUTLER and DAVID A.                   §
HOLLAND, Individually and as Personal            §
Representatives of the ESTATE OF MATY            §
GAYLE HOLLAND, DECEASED,                         §
                                                 §
                       Plaintiffs,               §
                                                 §
v.                                               §    CIVIL ACTION NO. H-18-898
                                                 §
JUNO THERAPEUTICS, INC.                          §
                                                 §
                       Defendant.                §

                         ORDER DENYING MOTION TO DISMISS

       Lisa Gayle Butler and David A. Holland, the plaintiffs, filed their complaint on March 22,

2018. (Docket Entry No. 1). Juno Therapeutics, Inc., the defendant, moved to dismiss, and the

plaintiffs responded. (Docket Entry Nos. 16, 27). At the initial conference, the court heard

argument on Juno’s motion to dismiss. (Docket Entry No. 35). The court granted the plaintiffs

leave to file an amended complaint no later than October 1 and the defendant until October 22 to file

an amended or supplemented motion to dismiss. (Id.). On October 1, the plaintiffs filed an amended

complaint, mooting the defendant’s original motion to dismiss. (Docket Entry No. 40).

       The defendant’s motion to dismiss, (Docket Entry No. 16), is denied as moot.

               SIGNED on October 3, 2018, at Houston, Texas.


                                                     ______________________________________
                                                              Lee H. Rosenthal
                                                        Chief United States District Judge
